
	

114 HR 994 IH: Radiation Exposure Compensation Act Amendments of 2015
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 994
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Ben Ray Luján of New Mexico (for himself, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Kirkpatrick, Mr. Perlmutter, Ms. Titus, and Mr. Pearce) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Radiation Exposure Compensation Act to improve compensation for workers involved in
			 uranium mining, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Radiation Exposure Compensation Act Amendments of 2015. 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision of law, the reference shall be considered to be made to a section or other provision of the Radiation Exposure Compensation Act (Public Law 101–426; 42 U.S.C. 2210 note).
 3.Extension of fundSection 3(d) is amended— (1)by striking the first sentence and inserting The Fund shall terminate 19 years after the date of the enactment of the Radiation Exposure Compensation Act Amendments of 2015.; and
 (2)by striking 22-year and inserting 19-year. 4.Claims relating to atmospheric testing (a)Leukemia claims relating to Trinity Test in New Mexico and tests in the PacificSection 4(a)(1)(A) is amended—
 (1)in clause (i)— (A)in subclause (II)—
 (i)by striking in the affected area and inserting in an affected area; and (ii)by striking or after the semicolon;
 (B)by redesignating subclause (III) as subclause (V); and (C)by inserting after subclause (II) the following:
						
 (III)was physically present in an affected area for the period beginning on June 30, 1945, and ending on July 31, 1945; or
 (IV)was physically present in an affected area— (aa)for a period of at least 1 year during the period beginning on June 30, 1946, and ending on August 19, 1958; or
 (bb)for the period beginning on April 25, 1962, and ending on November 5, 1962; or; and (2)in clause (ii)(I), by striking physical presence described in subclause (I) or (II) of clause (i) or onsite participation described in clause (i)(III) and inserting physical presence described in subclause (I), (II), (III), or (IV) of clause (i) or onsite participation described in clause (i)(V).
 (b)Amounts for claims related to leukemiaSection 4(a)(1) is amended— (1)in subparagraph (A) by striking an amount and inserting the amount; and
 (2)by striking subparagraph (B) and inserting the following:  (B)AmountIf the conditions described in subparagraph (C) are met, an individual who is described in subparagraph (A)(i) shall receive $150,000..
 (c)Specified diseases claims relating to Trinity Test in New Mexico and tests in the PacificSection 4(a)(2) is amended— (1)in subparagraph (A), by striking in the affected area and inserting in an affected area;
 (2)in subparagraph (B)— (A)by striking in the affected area and inserting in an affected area; and
 (B)by striking or at the end; (3)by redesignating subparagraph (C) as subparagraph (E); and
 (4)by inserting after subparagraph (B) the following:  (C)was physically present in an affected area for the period beginning on June 30, 1945, and ending on July 31, 1945;
 (D)was physically present in an affected area— (i)for a period of at least 2 years during the period beginning on June 30, 1946, and ending on August 19, 1958; or
 (ii)for the period beginning on April 25, 1962, and ending on November 5, 1962; or. (d)Amounts for claims related to specified diseasesSection 4(a)(2) is amended in the matter following subparagraph (E) (as redesignated by subsection (c) of this section) by striking $50,000 (in the case of an individual described in subparagraph (A) or (B)) or $75,000 (in the case of an individual described in subparagraph (C)), and inserting $150,000.
 (e)Medical BenefitsSection 4(a) is amended by adding at the end the following:  (5)Medical BenefitsAn individual receiving a payment under this section shall be eligible to receive medical benefits in the same manner and to the same extent as an individual eligible to receive medical benefits under section 3629 of the Energy Employees Occupational Illness Compensation Program Act (as enacted into law by Public Law 106–398; 114 Stat. 165A–507)..
 (f)Downwind StatesSection 4(b)(1) is amended to read as follows:  (1)affected area means—
 (A)except as provided under subparagraphs (B) and (C), Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, and Utah;
 (B)with respect to a claim by an individual under subsection (a)(1)(A)(i)(III) or (2)(C), only New Mexico; and
 (C)with respect to a claim by an individual under subsection (a)(1)(A)(i)(IV) or (2)(D), only Guam.. 5.Claims relating to uranium mining (a)Employees of mines and millsSection 5(a)(1)(A)(i) is amended—
 (1)by inserting (I) after (i); (2)by striking December 31, 1971; and and inserting December 31, 1990; or; and
 (3)by adding at the end the following:  (II)was employed as a core driller in a State referred to in subclause (I) during the period described in such subclause; and.
 (b)MinersSection 5(a)(1)(A)(ii)(I) is amended by inserting or renal cancer or any other chronic renal disease, including nephritis and kidney tubal tissue injury after nonmalignant respiratory disease.
 (c)Millers, core drillers, and ore transportersSection 5(a)(1)(A)(ii)(II) is amended— (1)by inserting , core driller, after was a miller;
 (2)by inserting (I) after clause (i); and (3)by striking all that follows nonmalignant respiratory disease and inserting or renal cancer or any other chronic renal disease, including nephritis and kidney tubal tissue injury; or.
 (d)Combined work historiesSection 5(a)(1)(A)(ii) is further amended— (1)by striking or at the end of subclause (I); and
 (2)by adding at the end the following:  (III) (aa)does not meet the conditions of subclause (I) or (II);
 (bb)worked, during the period described in clause (i)(I), in two or more of the following positions: miner, miller, core driller, and ore transporter;
 (cc)meets the requirements of paragraph (4) or (5), or both; and (dd)submits written medical documentation that the individual developed lung cancer or a nonmalignant respiratory disease or renal cancer or any other chronic renal disease, including nephritis and kidney tubal tissue injury after exposure to radiation through work in one or more of the positions referred to in item (aa)..
 (e)Dates of operation of uranium mineSection 5(a)(2)(A) is amended by striking December 31, 1971 and inserting December 31, 1990. (f)Special rules relating to combined work historiesSection 5(a) is amended by adding at the end the following:
				
					(4)Special rule relating to combined work histories for individuals with at least one year of
 experienceAn individual meets the requirements of this paragraph if the individual worked in one or more of the positions referred to in paragraph (1)(A)(ii)(III)(bb) for a period of at least one year during the period described in paragraph (1)(A)(i)(I).
 (5)Special rule relating to combined work histories for minersAn individual meets the requirements of this paragraph if the individual, during the period described in paragraph (1)(A)(i)(I), worked as a miner and was exposed to such number of working level months that the Attorney General determines, when combined with the exposure of such individual to radiation through work as a miller, core driller, or ore transporter during the period described in paragraph (1)(A)(i)(I), results in such individual being exposed to a total level of radiation that is greater or equal to the level of exposure of an individual described in paragraph (4)..
 (g)Definition of Core drillerSection 5(b) is amended— (1)by striking and at the end of paragraph (7);
 (2)by striking the period at the end of paragraph (8) and inserting ; and; and (3)by adding at the end the following:
					
 (9)the term core driller means any individual employed to engage in the act or process of obtaining cylindrical rock samples of uranium or vanadium by means of a borehole drilling machine for the purpose of mining uranium or vanadium.. 
				6.Expansion of use of affidavits in determination of claims; regulations
 (a)AffidavitsSection 6(b) is amended by adding at the end the following:  (3)Affidavits (A)Employment HistoryFor purposes of this Act, the Attorney General shall accept a written affidavit or declaration as evidence to substantiate the employment history of an individual as a miner, miller, core driller, or ore transporter if the affidavit—
 (i)is provided in addition to other material that may be used to substantiate the employment history of the individual;
 (ii)attests to the employment history of the individual; (iii)is made subject to penalty for perjury; and
 (iv)is made by a person other than the individual filing the claim. (B)Physical Presence in Affected AreaFor purposes of this Act, the Attorney General shall accept a written affidavit or declaration as evidence to substantiate an individual’s physical presence in an affected area during a period described in section 4(a)(1)(A)(i) or section 4(a)(2) if the affidavit—
 (i)is provided in addition to other material that may be used to substantiate the individual’s presence in an affected area during that time period;
 (ii)attests to the individual’s presence in an affected area during that period; (iii)is made subject to penalty for perjury; and
 (iv)is made by a person other than the individual filing the claim. (C)Participation at Testing SiteFor purposes of this Act, the Attorney General shall accept a written affidavit or declaration as evidence to substantiate an individual’s participation onsite in a test involving the atmospheric detonation of a nuclear device if the affidavit—
 (i)is provided in addition to other material that may be used to substantiate the individual’s participation onsite in a test involving the atmospheric detonation of a nuclear device;
 (ii)attests to the individual’s participation onsite in a test involving the atmospheric detonation of a nuclear device;
 (iii)is made subject to penalty for perjury; and (iv)is made by a person other than the individual filing the claim..
 (b)Technical and conforming amendmentsSection 6 is amended— (1)in subsection (b)(2)(C), by striking section 4(a)(2)(C) and inserting section 4(a)(2)(E);
 (2)in subsection (c)(2)— (A)in subparagraph (A)—
 (i)in the first sentence, by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), or (a)(2)(D) of section 4; and (ii)in clause (i), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C), or (a)(2)(D) of section 4; and
 (B)in subparagraph (B), by striking section 4(a)(2)(C) and inserting section 4(a)(2)(E); and (3)in subsection (e), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), or (a)(2)(C) of section 4.
 (c)RegulationsSection 6(k) is amended by adding at the end the following: Not later than 180 days after the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015, the Attorney General shall issue revised regulations to carry out this Act.. 7.Limitation on claims (a)Extension of filing timeSection 8(a) is amended—
 (1)by striking 22 years and inserting 19 years; and (2)by striking 2000 and inserting 2015.
 (b)Resubmittal of claimsSection 8(b) is amended to read as follows:  (b)Resubmittal of claims (1)Denied claimsAfter the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015, any claimant who has been denied compensation under this Act may resubmit a claim for consideration by the Attorney General in accordance with this Act not more than three times. Any resubmittal made before the date of the enactment of the Radiation Exposure Compensation Act Amendments of 2015 shall not be applied to the limitation under the preceding sentence.
						(2)Previously successful claims
 (A)In generalAfter the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015, any claimant who received compensation under this Act may submit a request to the Attorney General for additional compensation and benefits. Such request shall contain—
 (i)the claimant’s name, Social Security number, and date of birth; (ii)the amount of award received under this Act before the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015;
 (iii)any additional benefits and compensation sought through such request; and (iv)any additional information required by the Attorney General.
 (B)Additional CompensationIf the claimant received compensation under this Act before the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015 and submits a request under subparagraph (A), the Attorney General shall— (i)pay the claimant the amount that is equal to any excess of—
 (I)the amount the claimant is eligible to receive under this Act (as amended by the Radiation Exposure Compensation Act Amendments of 2015); minus (II)the aggregate amount paid to the claimant under this Act before the date of enactment of the Radiation Exposure Compensation Act Amendments of 2015; and
 (ii)in any case in which the claimant was compensated under section 4, provide the claimant with medical benefits under section 4(a)(5)..
 8.Attorney FeesSection 9(b)(1) is amended by striking 2 percent and inserting 10 percent. 9.Grant program on epidemiological impacts of uranium mining and milling (a)DefinitionsIn this section—
 (1)the term institution of higher education has the meaning given such term under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
 (2)the term program means the grant program established under subsection (b); and (3)the term Secretary means the Secretary of Health and Human Services.
 (b)EstablishmentThe Secretary shall establish a grant program relating to the epidemiological impacts of uranium mining and milling. Grants awarded under the program shall be used for the study of the epidemiological impacts of uranium mining and milling among non-occupationally exposed individuals, including family members of uranium miners and millers.
 (c)AdministrationThe Secretary shall administer the program through the National Institute of Environmental Health Sciences.
 (d)Eligibility and applicationAny institution of higher education or nonprofit private entity shall be eligible to apply for a grant. To apply for a grant an eligible institution or entity shall submit to the Secretary an application at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2016 through 2020.
			10.Energy Employees Occupational Illness Compensation Program
 (a)Covered employees with cancerSection 3621(9) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(9)) is amended by striking subparagraph (A) and inserting the following:
				
 (A)An individual with a specified cancer who is a member of the Special Exposure Cohort, if and only if—
 (i)that individual contracted that specified cancer after beginning employment at a Department of Energy facility (in the case of a Department of Energy employee or Department of Energy contractor employee) or at an atomic weapons employer facility (in the case of an atomic weapons employee); or
 (ii)that individual— (I)contracted that specified cancer after beginning employment in a uranium mine or uranium mill described under section 5(a)(1)(A)(i) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) (including any individual who was employed in core drilling or the transport of uranium ore or vanadium-uranium ore from such mine or mill) located in Colorado, New Mexico, Arizona, Wyoming, South Dakota, Washington, Utah, Idaho, North Dakota, Oregon, Texas, or any State the Attorney General makes a determination under section 5(a)(2) of that Act for inclusion of eligibility under section 5(a)(1) of that Act; and
 (II)was employed in a uranium mine or uranium mill described under subclause (I) (including any individual who was employed in core drilling or the transport of uranium ore or vanadium-uranium ore from such mine or mill) at any time during the period beginning on January 1, 1942, and ending on December 31, 1990..
 (b)Members of Special Exposure CohortSection 3626 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)The Advisory Board on Radiation and Worker Health under section 3624 shall advise the President whether there is a class of employees—
 (A)at any Department of Energy facility who likely were exposed to radiation at that facility but for whom it is not feasible to estimate with sufficient accuracy the radiation dose they received; and
 (B)employed in a uranium mine or uranium mill described under section 5(a)(1)(A)(i) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) (including any individual who was employed in core drilling or the transport of uranium ore or vanadium-uranium ore from such mine or mill) located in Colorado, New Mexico, Arizona, Wyoming, South Dakota, Washington, Utah, Idaho, North Dakota, Oregon, Texas, and any State the Attorney General makes a determination under section 5(a)(2) of that Act for inclusion of eligibility under section 5(a)(1) of that Act, at any time during the period beginning on January 1, 1942, and ending on December 31, 1990, who likely were exposed to radiation at that mine or mill but for whom it is not feasible to estimate with sufficient accuracy the radiation dose they received.; and
 (2)by striking subsection (b) and inserting the following:  (b)Designation of additional members (1)Subject to the provisions of section 3621(14)(C), the members of a class of employees at a Department of Energy facility, or at an atomic weapons employer facility, may be treated as members of the Special Exposure Cohort for purposes of the compensation program if the President, upon recommendation of the Advisory Board on Radiation and Worker Health, determines that—
 (A)it is not feasible to estimate with sufficient accuracy the radiation dose that the class received; and
 (B)there is a reasonable likelihood that such radiation dose may have endangered the health of members of the class.
 (2)Subject to the provisions of section 3621(14)(C), the members of a class of employees employed in a uranium mine or uranium mill described under section 5(a)(1)(A)(i) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) (including any individual who was employed in core drilling or the transport of uranium ore or vanadium-uranium ore from such mine or mill) located in Colorado, New Mexico, Arizona, Wyoming, South Dakota, Washington, Utah, Idaho, North Dakota, Oregon, Texas, and any State the Attorney General makes a determination under section 5(a)(2) of that Act for inclusion of eligibility under section 5(a)(1) of that Act, at any time during the period beginning on January 1, 1942, and ending on December 31, 1990, may be treated as members of the Special Exposure Cohort for purposes of the compensation program if the President, upon recommendation of the Advisory Board on Radiation and Worker Health, determines that—
 (A)it is not feasible to estimate with sufficient accuracy the radiation dose that the class received; and
 (B)there is a reasonable likelihood that such radiation dose may have endangered the health of members of the class..
				
